TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00341-CR


Lance Edward Goodwin, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
NO. 5208, HONORABLE BEN WOODWARD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Lance Edward Goodwin filed a "petition for writ of error coram nobis" in the
district court, challenging the validity of the court's 2003 judgment finding Goodwin guilty of
the offense of impersonating a public servant and placing Goodwin on community supervision. (1)
The district court dismissed Goodwin's petition, and Goodwin has filed a pro se notice of appeal
from that order.
		The purpose of the writ of error coram nobis is to bring before the court rendering
the judgment matters of fact which, if known at the time the judgment was rendered, would have
prevented its rendition.  Ex parte McKenzie, 115 Tex. Crim. 315, 29 S.W.2d 771, 772 (Tex. Crim.
App. 1930).  The court of criminal appeals has long held that the writ has no application in this State.
See Ex parte Massey, 157 Tex. Crim. 491, 249 S.W.2d 599, 601 (Tex. Crim. App. 1952).
		Accordingly, we dismiss the appeal for want of jurisdiction.  See McKenzie,
29 S.W.2d at 772.

						___________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   July 21, 2010
Do Not Publish
1.   In 2006, the district court signed an order discharging Goodwin from the terms and
conditions of his community supervision.